Interim Decision #2067

MATTER OF JOHNSON

In Deportation Proceedings
A-18436946
Decided by Board December 7, 1970
Since respondent has not established, pursuant to the provisions of section
230 of the Civil Code of California, adoption of his U.S. citizen child born
out of wedlock, where the child has always lived with its natural mother
and has never been received into the household of respondent, he has
failed to prove the requisite familial relationship to qualify for the benefits of section 241(f) of the Immigration and Nationality Act, as amended.
CHARGE:
Order: Act of 1952—Section 241(a) (1) [8 U.S.C. 1251 (a) (1)]—Immigrant not in possession of fa valid unexpired immigrant visa or other valid entry document and not
exempt from possession thereof pursuant to section 212(a) (20) of the Act.
ON BEHALF OF RESPONDENT: Arthur D. Cohen, Esquire
840 North Broadway
Los Angeles, California 90012
(Brief filed)

The case comes forward on appeal from the decision of the special inquiry officer who found respondent deportable as charged,
denied his application for voluntary departure and ordered that
he be deported to British Honduras. Respondent claimed relief
from deportation pursuant to section 241 (f) of the Immigration
and Nationality Act but the special inquiry officer held that he
had not met the eligibility requirements of that section.
The respondent is a 26-year-old single male alien, a native and
citizen of British Honduras who last entered the United States at
El Paso, Texas on or about October 15, 1969. He testified that he
entered as a passenger in an automobile that was driven by a
United States citizen, and that an officer of the United States Immigration and Naturalization Service questioned the driver of the
644

Interim Decision #2067
car as to his right to enter the United States but the officer did
not say anything to him or ask him any questions.
The respondent denies he is deportable as charged, but the fact
that he is illegally in the United States and deportable is proved
by evidence that is clear, unequivocal and convincing.
The special inquiry officer held that section 241 (f) of the Act
would not provide relief from deportation because respondent did
not meet the eligibility requirements of that section. He determined that respondent did not have the familial ties required and
that he had not procured a visa or other documentation or entry
into the United States by fraud or misrepresentation.
The familial relationship claimed by the respondent is that he
is the adoptive father of his illegitimate child, pursuant to section
230 of the Civil Code of the State of California. The child was
born in the United States on May 23, 1969 and is a United States
citizen. Section 230 of the Civil Code provides as follows :
Adoption of illegitimate child. The father of an illegitimate child, by publicly acknowledging it as his own, receiving it as such, with the consent of
his wife, if he is married, into his family, and otherwise treating it as if
it were a legitimate child, thereby adopts it as such; and such child is thereupon deemed for all purposes legitimate from the time of its birth.

The respondent alleges that he is the adoptive father of the
child. The special inquiry officer found that the provisions of section 230 of the Civil Code were not met because the respondent
had never received the child into his family and otherwise treated
it as if it were his legitimate child. The child has never lived in
the household of the respondent but has always been with the
mother, or on occasion with a babysitter. He did not know where
the mother was living (Tr. of Hearing, p. 12). Although he testified that he lived with the mother on occasion both before and
after the child's birth (Tr. of hearing, p. 22), he stated that
since 1968 (before the birth) he has maintained his own home
and the mother has maintained her own home (Tr. of Hearing, p.
26). He says he contributes to the support of the child, but how
much and by what means are now shown. These facts simply do
not constitute receiving the child into his family and treating it
as if it were a legitimate child.
Section 291 (f). The provisions of this section relating to the deportation
of aliens within the United States on the ground that they were excludable at the time of entry as aliens who have sought to procure, or have
procured visas or other documentation, or entry into the United States by
fraud or .misrepresentation shall not apply to an alien otherwise admissible at the time of entry who is the spouse, parent or a child of a United
States citizen or of an alien lawfully admitted for permanent residence.

646

nterim Decision #2067
Since adoption under section 230 of the Civil Code has not been
stablished, the respondent has failed to prove the familial relaionship needed to invoke the benefits of section 241(f) of the
kct. It is therefore unnecessary for us to consider whether he
neets the other eligibility requirements of that provision disnssed in Lee Fook Fuey v. INS. (9 Cir., #24376, September 2,
.970), now pending on petition for rehearing .*
Accordingly, the appeal will be dismissed.
ORDER: It is ordered that the appeal be and the same is hereby
lismissed.

* See 439 F.2d 244 (C.A. 9, 1971).

646

